JOYCE, J.,
dissenting:
¶ 1 Although I agree with the majority’s determination that Officer Hermes possessed the requisite reasonable suspicion to conduct the investigatory stop, I respectfully dissent in this case as I believe that the pat-down search of Appellant for weapons did not exceed the lawful bounds.
¶ 2 This Court has summarized and applied the plain feel exception as follows:
[ W]hen an officer is justified in believing that the individual whose suspicious behavior he is investigating at close range is armed and presently dangerous to the officer or to others, the officer may conduct a patdown search to determine whether the person is in fact carrying a weapon. The purpose of this limited search is not to discover evidence of crime, but to allow the officer to pursue his investigation without fear of violence. Rather, a protective search -permitted without a warrant and on the basis of reasonable suspicion less than probable cause — must be strictly limited to that which is necessary for the discovery of weapons which might be used to harm the officer or others nearby. If the protective search goes beyond what is necessary to determine if the suspect is armed, it is no longer valid under Terry and its fruits will be suppressed.
We have already held that police officers, at least under certain circumstances, may seize contraband detected during the lawful execution of a Terry search. [This is pursuant to the] plain view doctrine. Under that doctrine, if police are lawfully in a position from which they view an object, if its incriminating character is immediately apparent, and if the officers have a lawful right of access to the object, they may seize it without a warrant.
If, however, the police lack probable cause to believe that an object in plain view is contraband without conducting *517some further search of the object — i.e., if its incriminating character is not immediately apparent — the plain-view doctrine cannot justify its seizure.
We think that this doctrine has an obvious application by analogy to cases in which an officer discovers contraband through the sense of touch during an otherwise lawful search. The rationale of the plain view doctrine is that if contraband is left in open view and is observed by a police officer from a lawful vantage point, there has been no invasion of a legitimate expectation of privacy and thus no search within the meaning of the Fourth Amendment — or at least no search independent of the initial intrusion that gave the officers their vantage point. The warrantless seizure of contraband that presents itself in this manner is deemed justified by the realization that resort to a neutral magistrate under such circumstances would often be impracticable and would do little to promote the objectives of the Fourth Amendment. The same can be said of tactile discoveries of contraband. If a police officer lawfully pats down a suspect’s outer clothing and feels an object whose contour and mass makes its identity immediately apparent, there has been no invasion of the suspect’s privacy beyond that already authorized by the officer’s search for weapons; if the object is contraband, its warrantless seizure would be justified by the same practical considerations that inhere in the plain view doctrine....
[ T]he tactile impression perceived by an officer justifiably engaged in the pat-down of a suspect is an element to be considered in determining whether the officer had sufficient cause to thereafter engage in a search more intrusive than that permissive under Terry v. Ohio, supra. Where it is immediately apparent from the tactile impression that the suspect possesses contraband on his person, a seizure of the contraband is justified.
Commonwealth v. Johnson, 429 Pa.Super. 158, 631 A.2d 1335, 1338-1340 (1993). In applying the plain feel exception, this Court requires that the police officer’s testimony reflect his or her perceptions in removing an item from a suspect. Commonwealth v. Mesa, 453 Pa.Super. 147, 683 A.2d 643, 647 (1996). Absent testimony that the officer felt a possible weapon or, that he or she recognized the item to be contraband, police officers are not justified in conducting an intrusive search. Id. In this case, the police officer testified that he believed the object to be crack cocaine. N.T. Suppression Hearing, 6/15/98, at 18. Therefore, this initial requirement was clearly met. The majority does not mention that requirement, instead begins their analysis with a discussion on the officer’s actions in conducting the pat-down search.
¶ 3 The majority relies on the analysis in Commonwealth v. E.M., 558 Pa. 16, 735 A.2d 654, 1999 Pa.Lexis 2107 (1999), to find that although Officer Hermes had reasonable grounds to stop and search Appellant for weapons, the officer exceeded the scope of a permissible pat-down.3 Regarding E.M.’s companion case of Hall, the police officer observed the defendant and two other individuals exchange currency for a small unidentified bag. The officer then saw Hall put the baggie into his left coat pocket. When the officer ordered defendant to stop, defendant quickened his pace and ran into the alley. The officer then apprehended Hall and conducted a pat-down, ultimately feeling the left pocket containing the illegal substance. The officer testified that although he knew the baggie did not contain a weapon, he still grabbed and squeezed the pocket determining that it felt like vials, at which time he immediately recognized that the sub*518stance was drugs. Thereafter, the officer seized the substance.
¶ 4 Based on these facts, the Supreme Court determined that the requisite reasonable suspicion existed to conduct the stop and further, the officer was justified in frisking Hall for weapons. However, the Court concluded that even if reasonable grounds existed to stop and search for weapons, the officer’s frisk exceeded the scope of a permissible pat-down. The Court based this conclusion on the officer’s testimony that upon conducting the frisk, he knew the item was not a weapon. Upon that observation, the Court concluded that the search was not lawfully conducted where the primary' purpose in patting the defendant down was to feel the bag to see if it contained drugs.
¶ 5 Although instructive as to when a search may be deemed improper, I do not believe the holding in EM. can be applied to the facts of this case. E.M. does not pertain to the manipulation or alteration of the object in question as is disputed in this case, but rather applies to the officer’s conduct in continuing the pat-down search despite his belief that the suspect did not possess a weapon. The majority relies on Commonwealth v. Johnson, 429 Pa.Super. 158, 631 A.2d 1335 (1993) for the proposition that a minimally intrusive and constitutionally permissive pat-down search for weapons occurs where there is no need to manipulate or alter the object in question. I believe the facts and analysis in Johnson are more akin to the facts presented in this case, where the disputed conduct dealt with the officer’s alleged manipulation of the object to determine its identity, rather than his predetermined belief that the item may be contraband.
¶ 6 In their analysis, the majority overlooks the facts of the Johnson case in which the police officer “crunched” the object to determine its consistency. Id. at 1336. Similarly, Officer Hermes testified that while performing a pat-down search for weapons, he moved the questionable object. N.T. Suppression Hearing, 6/15/98, at 32. Contrary to the majority’s contention, the testimony does not indicate that the officer either manipulated or altered the object. Clearly, when conducting a pat-down search for weapons, some type of movement of the object is intrinsically necessary. From the record, it does not appear that the movement rose to a level that it could be considered a manipulation or alteration. Rather, the object appears to have been moved as all items would necessarily be shifted in the course of a pat-down search. I cannot find that such conduct would mandate suppression of the evidence obtained as I believe the conduct complained of falls within the lawful bounds of the plain feel exception. Accordingly, I would find that the trial court properly failed to suppress the evidence where the conduct complained of clearly fell within the bounds of a permissible search.

. The Supreme Court consolidated two cases for appellate review. Although cited as Commonwealth v. E.M., I will refer to the facts in the companion case of Commonwealth v. Hall as they are applicable to the analysis.